Citation Nr: 1451339	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  12-17 733A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Portland, Oregon


THE ISSUE

Entitlement to payment or reimbursement of private medical expenses incurred as a result of treatment at Salem Hospital on November 29, 2011.


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel











INTRODUCTION

The Veteran served on active duty with the United States Navy from August 1970 to July 1974. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2011 and January 2012 decisions of the Department of Veterans Affairs  Medical Center (VAMC) in Portland, Oregon.

A review of the medical reimbursement claims file indicates that the Veteran is also seeking payment or reimbursement of medical expenses for treatment at Salem Hospital on December 2, 2011 and December 3, 2011.  The issues have not been adjudicated by the VAMC.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for additional referral to the VAMC for appropriate action. 38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks reimbursement for private medical expenses incurred at Salem Hospital on November 29, 2011.  The VAMC denied the Veteran's claim in December 2011 and in January 2012.  The Veteran requested reconsideration of his claim but the VAMC confirmed the denial in April 2012.  The VAMC issued a statement of the case (SOC) in June 2012.  Subsequently the Veteran perfected his appeal by submitting a VA Form 9 in July 2012.

Unfortunately, the medical reimbursement claims file from the VAMC does not contain sufficient information to permit a full and fair consideration of the Veteran's claim; therefore, remand is required to obtain additional information.  First, the Veteran's original claim for reimbursement has not been associated with the medical reimbursement claims file.  Second, it appears that not all of the records pertaining to the Veteran's  treatment at Salem Hospital on November 29, 2011 have been associated with the medical reimbursement file; it appears that there are a total of 11 pages of a document which pertains to the Veteran's medical history, but only the first three pages are included.  Third, the record reflects that a clinical review was conducted in February 2012, which determined that the medical care administered at Salem Hospital on November 29, 2011 was not emergent in nature.  However, the clinical review opinion report is not of record.  Finally, the June 2012 Statement of the Case (SOC) indicated that the Veteran was sent notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), but the file only contains a copy of the first page of a letter, and the Board is unable to determine whether the Veteran was given proper notice advising him how to substantiate his claim for medical expense reimbursement.  

The Board also finds that the June 2012 SOC is inadequate.  While the June 2012 SOC determined that payments to Salem Hospital, Salem Radiologists, and Salem Emergency Physicians SE were not warranted because the Veteran's care was non-emergent, it did not provide a summary of the evidence in the case, nor did it provide an adequate summary of the applicable laws and regulations or discuss how such laws and regulations affect the determination.  The SOC cites excerpts from 38 C.F.R. § 17.120(b), 38 U.S.C.A. §1725(f) (1) (B), and 38 U.S.C.A. § 1728(c), but provides no discussion on how the regulations apply to the facts in the Veteran's specific case.  The Board cannot therefore effectively assess the claim, and the Veteran himself was deprived of an opportunity to fully respond.  Remand is required for a supplemental SOC (SSOC) which provides the Veteran with a summary of the evidence, along with a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determination.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the medical reimbursement claims file any VCAA notice letter sent to the Veteran regarding entitlement to reimbursement for private medical expenses incurred at Salem Hospital on November 29, 2011.  If the Veteran has not been provided adequate VCAA notice, provide him VCAA notice that advises him of the information and evidence necessary to substantiate his claim for medical expense reimbursement.  

2.  Request the Veteran's authorization to obtain the complete records associated with his treatment at Salem  Hospital on November 29, 2011.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the medical reimbursement claims file.

3.  Associate with the medical reimbursement claims file, copies of the Veteran's original claim for reimbursement regarding reimbursement for treatment at Salem Hospital on November 29, 2011.

4.  Associate with the medical reimbursement claims file complete reports, to include findings and full rationale, from the VA Medical Officer who conducted a review of the Veteran's claim.

5.  Review the medical reimbursement claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case (SSOC).  The SSOC should contain, among other things, a summary of the evidence, and a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determination.  Provide the Veteran the requisite period of time to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



